           Case 2:19-mj-03830-DUTY Document 1 Filed 09/12/19 Page 1 of 1 Page ID #:1



                                                                                                                         ems

                                                                                                                             ta
                                                                                                                             C/)
                                                                                                                                               Y.
                                                                                                          `-     c           ~             ~
                                                                                                          "7     r           N
                                                                                                                                           ~,
                                                                 91~.103 ~                                     ._ .          ~             CJ

                                      UNITED STATES DISTRICT COURT                                    a        `'.           ~`:
                                     CENTRAL DISTRICT OF CALIFORNIA                                                          ~
                                                                CASE NUMBER
      ~~
      ;~.. t E-~'C~    ~~~-~~ ~~ ~~ ~~~~Tt~s'~ ~ ~1
                                               PLAINTIFFS)            ~ 1 ~~ :,~'-i _) ~~I ~~~~~5
                               V.



E~~~~~ ~~-      ~►~~~{i ~~~~ ~~y"~t~t'4~                                        AFFIDAVIT RE
                                              ~EFEt~m~rrT(s).             OUT-OF-DISTRICT WARRANT



The above-named defendant was charged by:            `Lf'1 ' ~,
in the                            District of    ~~,~..1r~ US l~ • ~ ~-          on                             ~ .~ c ~, ~i c~
at ~ ' ~-.~      ❑ a.m./ p.m. The offense was allegedly committed  on   or about                                'Z_c~
in violation of Title   ~~                       U.S.C., Sections)       ~~ ~'    ~'"`-1                         ~    ~
to wit:

A warrant for defendant's arrest was issued by:          ~~. ~. .~~~~s~ ~h ~~~             ~~~;~~ t ~ ~ ,~                    ~S:'~~~~~<<~~

Bond of$                                   was ❑set /~ recommended.

Type of Bond:

Relevant documents) on hand (attach):


I swear that the foregoing is true and correct to the best of my knowledge.
                                                                                                  ~~ us ~~
Sworn to          re me, and subscribed in my presence on                          Z       ~t ~° •''                                , by

                  ?~,~~%!~/—          ~                          ,Deputy Clerk.                  ~~                   ~s .
                                                                                                           ~;~
           j /';/~ /    ,~                                                                                1202
                                                                              f

                                                                                  t ~3~_~Lv- ~   ~~G'.~aGa1~

Signature f Agent                                                 Print Namof Agent




Agency                                                            Title


CR-52(05/98)                               AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
